 
 
I 
111th CONGRESS 2d Session 
H. R. 4882 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mr. Baca (for himself, Mrs. Bono Mack, and Mr. Lewis of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of the Army to conduct a study to determine the feasibility of carrying out a project to address the water resource development and management needs of the Soboba Band of Luiseño Indians Reservation, California. 
 
 
1.Soboba Band of Luiseño Indians Reservation, California 
(a)In generalThe Secretary of the Army shall conduct, at Federal expense, a study to determine the feasibility of carrying out a project to address the water resource development and management needs of the Soboba Band of Luiseño Indians Reservation, California. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,700,000.  
 
